[exhibit101001.jpg]
Exhibit 10.1 December 2, 2019 Andrew Cogan New York, NY Dear Andrew: It is my
pleasure to inform you that you will be a participant in the 2020 Knoll, Inc.
Incentive Compensation Program with a target incentive amount equal to one
hundred percent (100%) of your base salary (the “Target Amount”). In 2019 our
efforts to diversify our sources of revenue into higher margin Lifestyle
categories while leveraging these businesses to capture a greater share of our
clients’ workplace needs led to better than industry top line growth. When
combined with efforts to improve the profitability of our Office segment we were
able to grow our profits and improve our profitability. As leaders in 2020 we
must continue to focus on improving our profitability, gaining market share,
targeting under-penetrated markets, and building our constellation of design
driven brands. Your 2020 incentive payout will be based on your achievement of
your individual goals and Knoll’s achievement of its 2020 EBITDA plan as
follows: SHORT TERM INCENTIVE 2020 Management Incentive Target: $ _____________
-If Knoll achieves at least seventy-five percent (75%) of its 2020 EBITDA plan,
you will qualify for a total target incentive payout of fifty percent (50%) of
your Target. -If Knoll achieves at least eighty-five percent (85%) of its 2020
EBITDA plan, you will qualify for a total target incentive payout of
seventy-five percent (75%) of your Target. -If Knoll achieves at least ninety
percent (90%) of its 2020 EBITDA plan, you will qualify for a total target
incentive payout of ninety percent (90%) of your Target. -If Knoll achieves at
least one hundred percent (100%) of its 2020 EBITDA plan, you will qualify for a
total target incentive payout of one hundred twenty five (125%) of your Target.
-If Knoll achieves at least one hundred ten percent (110%) of its 2020 EBITDA
plan, you will qualify for a total target incentive payout of one hundred fifty
percent (150%) of your Target. -If Knoll achieves at least one hundred twenty
percent (120%) of its 2020 EBITDA plan, you will qualify for a total target
incentive payout of two hundred percent (200%) of your Target. This award is
subject to the approval of the Knoll, Inc. Board of Directors (or appropriate
committee of the Knoll, Inc. Board of Directors), which may exercise discretion
in adjusting your award up or down based on factors the Board of Directors (or
appropriate committee of the Knoll, Inc. Board of Directors) deems appropriate,
including Knoll’s performance relative to the industry, other macroeconomic
factors and your individual performance but such award cannot exceed two hundred
percent (200%) of your base salary in any event. You must be employed by Knoll
on the date this award is distributed in order to receive this incentive. I have
great confidence in your ability to contribute to our success in 2020 and look
forward to the opportunity to present you with your award in early 2021. Thank
you for all that you do for Knoll. Sincerely, _______________



--------------------------------------------------------------------------------



 